Justice McCAFFERY,
dissenting.
I respectfully dissent from the majority’s holding that, in general, a reviewing court considering a challenge to a pretrial ruling should restrict its scope of review to evidence adduced at the suppression hearing. Rather, I would adopt the jurisprudence developed by many federal and state appellate courts and hold that, when reviewing a denial of a motion to suppress, an appellate court may rely upon evidence adduced both at a suppression hearing and at trial. Accordingly I would affirm the order of the Superior Court upholding Appellant’s adjudication of delinquency. Because the majority remands to the juvenile court for a new suppression hearing, I dissent.
Both federal and state appellate courts frequently cite Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925), as seminal authority for an expansive scope of review of the denial of suppression motions. In Carroll, the High Court stated:
If the evidence given on the trial was sufficient, as we think it was, to sustain the introduction of the A evidence, it is immaterial that there was an inadequacy of evidence when application was made for its return. A conviction on adequate and admissible evidence should not be set aside on such a ground. The whole matter was gone into at the trial, so no right of the defendants was infringed.
Id. at 162, 45 S.Ct. 280.
In accord with numerous federal courts that have treated this issue, the United States Court of Appeals for the First Circuit has summarized:
We are not restricted to reviewing the record as it stood at the time the district court took its decision' on the suppression motion. Relying on Carroll v. United States, 267 U.S. 132, 162, 45 S.Ct. 280, 69 L.Ed. 543 (1925), our sister circuits have taken the view that, if facts presented at trial support the district court’s denial of the motion to suppress, the appellate court may consider them. See, e.g., United States v. $557,933.89, More or Less, in U.S. Funds, 287 F.3d 66, 83 (2d Cir.2002); United States v. Bradford, 78 F.3d 1216, 1222 (7th Cir.1996); United States v. Han, 74 F.3d 537, 539 (4th Cir.1996); United States v. Villabona-Gamica, 63 F.3d 1051, 1055 (11th Cir.1995); United States v. Martin, 982 F.2d 1236, 1241 n. 2 (8th Cir.1993); United States v. Perkins, 994 F.2d 1184, 1188 (6th Cir.1993); United States v. Corral, 970 F.2d 719, 723 (10th Cir.1992); United States v. Hicks, 298 U.S.App.D.C. 225, 978 F.2d 722, 725 (D.C.Cir.1992); Virgin Islands v. Williams, 739 F.2d 936, 939 (3rd Cir.1984); United States v. Pearson, 448 F.2d 1207, 1210 (5th Cir.1971); Rocha v. United States, 387 F.2d 1019, 1020 (9th Cir.1967). We have acknowledged that this rule “apparently is settled law,” United States v. Vargas, 633 F.2d 891, 895 n. 6 (1st Cir.1980). While we take note of arguments against the rule made by academics, see, e.g., 6 Wayne R. La-Fave, Search and Seizure § 11.7(d) (4th ed. 2004), and the different practice in some states, see, e.g., Commonwealth v. Grandison, 433 Mass. 135, 741 N.E.2d 25, 29-30 (Mass.2001) (no recourse to trial facts in reviewing decision on motion to suppress), we feel bound to follow it unless and until an en banc panel decides otherwise. See United States v. Baskin, 424 F.3d 1, 4 n. 2 (1st Cir.2005).
*1092United States v. Brown, 510 F.3d 57, 64 n. 6 (1st Cir.2007). See also United States v. Jihad, 159 Fed.Appx. 367, 370-71 (3rd Cir.2005) (“In reviewing the decision to deny a motion to suppress, this court may look at the entire record; it is not restricted to the evidence presented at the suppression hearing where the motion was denied.”).
Similarly, as summarized more than a decade ago by the Supreme Court of Tennessee,
[M]ost state courts addressing the issue, again in a variety of contexts, also have held that an appellate court may consider the entire record when reviewing the correctness of a trial court’s ruling on a pretrial motion to suppress. State v. Randall, 94 Ariz. 417, 385 P.2d 709, 710 (Ariz.1963) (warrantless arrest); State v. Whitaker, 215 Conn. 739, 578 A.2d 1031, 1033 (Conn.1990) (voluntariness of confession); People v. Gilliam, 172 Ill.2d 484, 670 N.E.2d 606, 614, 218 Ill.Dec. 884 (Ill.1996) (voluntariness of statement); Lamb v. State, 264 Ind. 563, 348 N.E.2d 1, 3 (Ind.1976) (voluntariness of statement); State v. Jackson, 542 N.W.2d 842, 844 (Iowa 1996) (inventory search); State v. Chopin, 372 So.2d 1222, 1224, n. 2 (La.1979) (investigatory stop); State v. Parkinson, 389 A.2d 1, 10 (Me.1978) (warrantless arrest); State v. Sharp, 217 Mont. 40, 702 P.2d 959, 961 (Mont.1985) (investigatory stop); State v. Huffman, 181 Neb. 356, 148 N.W.2d 321, 322 (Neb.1967) (warrantless search); State v. Martinez, 94 N.M. 436, 612 P.2d 228, 231 (N.M.1980) (warrant-less arrest and search); Commonwealth v. Chacko, 500 Pa. 571, 459 A.2d 311, 318, n. 5 (Pa.1983) (voluntariness of statement); State v. Keeling, 89 S.D. 436, 233 N.W.2d 586, 590, n. 2 (S.D.1975) (pretrial identification); State v. Bruno, 157 Vt. 6, 595 A.2d 272, 273 (Vt.1991) (investigatory stop); Carroll v. State, 938 P.2d 848, 850 (Wyo.1997) (warrant-less arrest); Henry v. State, 468 So.2d 896, 899 (Ala.Crim.App.1984) (voluntariness of statement); Sayers v. State, 226 Ga.App. 645, 487 S.E.2d 437, 438 (Ga. App.1997) (investigatory stop); State v. Kong, 77 Hawaii 264, 883 P.2d 686, 688 (Hawaii App.1994) (voluntariness of statement); State v. Sims, 952 S.W.2d 286, 290 (Mo.App.1997) (pretrial identification); Woodson v. Commonwealth, 25 Va.App. 621, 491 S.E.2d 743, 745 (Va. App.1997) (warrantless search).
State v. Henning, 975 S.W.2d 290, 297-98 (Tenn.1998).1
The rationale for this scope of review is as follows:
Certainly, a defendant should not be convicted upon evidence that was seized in violation of the Fourth Amendment’s protection against unreasonable searches and seizures simply because the illegality is established by proof offered at trial, rather than proof offered at the suppression hearing. Likewise, if proof adduced at trial establishes a lawful search or seizure, the evidence should not be excluded simply because the proof at the suppression hearing did not establish its legality. This is particularly true in light of the primary purpose of the exclusionary rule which is to deter police misconduct. State v. Huddleston, 924 S.W.2d 666, 676 (Tenn.1996). Suppressing evidence lawfully seized simply because the legality of the seizure was established by proof introduced at trial, rather than proof introduced at the suppression hearing, in no way furthers the purpose of the rule and *1093could perhaps be inimical to prudent law enforcement practices.
Id. at 298-99.
I believe that an expansive scope of review of an order denying a motion to suppress is jurisprudentially sound. Therefore, I respectfully dissent from the Majority’s limitation of the review of orders denying suppression motions to evidence presented at a suppression hearing. I would affirm the order of the Superior Court upholding Appellant’s adjudication of delinquency.
Justice STEVENS joins.